50 F.3d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William D. TERRY, Plaintiff-Appellant,v.NORFOLK SOUTHERN CORPORATION, Defendant-Appellee.
No. 94-2318.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 28, 1995Decided:  March 23, 1995

William D. Terry, Appellant Pro Se.  Bayard Easter Harris, Paul Douglas Henson, II, The Center for Employment Law, Roanoke, VA, for Appellee.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order that overruled his objections to removal and dismissed his wrongful discharge case.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Terry v. Norfolk Southern Corp., No. CA-94-13-R (W.D.Va. Sept. 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED